DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 1-7 and 14-20 in the reply filed on 5 May 2022 is acknowledged.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “protruding lip” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a protruding lip” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	At line 2 of claim 4, it is unclear if “a tube body” is the same as or different than “an elongated hollow tube body” recited in claim 1.
8.	At line 2 of claim 19, it is unclear if “a tube body” is the same as or different than “an elongated hollow tube body” recited in claim 14.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (U.S. Pub. No. 2011/0082333).  Regarding claims 1 and 14, Wilson et al. (hereinafter Wilson) discloses a sex toy, comprising: an elongated hollow tube body (strip 13 sewn on foot sleeve 10 - [0034] and Figs. 1A-2B) with a first end with a first opening 14 and an opposite second end with a second opening 18 (Figs. 2A and 2B); a ring 26 attached to the first end of the elongated hollow tube body (Fig. 1A and [0027]).  Regarding claim 2, the device further comprises a waistband 25 attached to the elongated hollow tube body near the opposite second end (Fig. 1B and [0027]).  
12.	Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “AliExpress” 2019 (see attached url in Notice of References Cited).  Regarding claims 1 and 14, “AliExpress” 2019 (hereinafter AliExpress) discloses a sex toy, comprising: an elongated hollow tube body (see reproduction below) with a first end with a first opening (see reproduction below) and an opposite second end with a second opening (see reproduction below); a ring (see reproduction below) attached to the first end of the elongated hollow tube body (see reproduction below).  






[AltContent: textbox (“protruding lip”)][AltContent: textbox (“elongated hollow tubular body” (minus straps))]
[AltContent: arrow][AltContent: textbox ([img-media_image1.png])]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (“second end”
“second opening” (where strap goes through))]

[AltContent: textbox (“first end” 
“ring”
“first opening” (where strap goes through))]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]



Regarding claim 2, the device further comprises a waistband attached to the elongated hollow tube body near the opposite second end (see reproduction below).

[AltContent: arrow][AltContent: textbox (“waistband”)][AltContent: textbox ([acrirect][img-media_image2.png])]
[AltContent: ]



  

Regarding claim 3, the device further comprises straps having a first end attached to the ring and an opposite end attached to the waistband (see reproduction below).
[AltContent: arrow][AltContent: textbox (“strap second ends”)]
[AltContent: arrow][AltContent: textbox ([img-media_image3.png])]






[AltContent: arrow][AltContent: textbox (“strap first ends”)]
[AltContent: arrow]


Regarding claim 5, the second opening of the elongated hollow tube body has a protruding lip (as shown in the second image above). Regarding claim 7, and absent any further description of “a suction device,” the phallic portion (denoted by measurements of 4.0 cm in diameter and 14-17 cm in length in the image above) of the elongated hollow tube body is considered to be a suction device as its silicone composition makes the phallic portion difficult to remove due to suction created during removal (see “Specification”, “Product Features” and “Customer reviews”).  

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over “AliExpress” 2019 (see attached url in Notice of References Cited; reviews dating back to 5 April 2019).  Regarding claims 6 and 15, AliExpress discloses that the elongated hollow tube body has a 10 speed vibration mode (see “Product Specification” and “Product Features”) however AliExpress does not disclose explicitly that the elongated hollow tube body has one or more vibrating motors.  However, AliExpress makes such obvious per the teaching of a 10 speed vibration mode and the images below displaying vibratory movement of the elongated hollow tube body and a device on the interior at the end of the tube body.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more vibrating motors as AliExpress teaches and displays vibratory action of the tube body and likewise shows incorporation of a device at the interior which is controlled by a remote controller (see below) that controls the vibratory actions (see “Product Specification” and “Product Features” and title of product). 

[AltContent: textbox ([img-media_image4.png])]
[AltContent: textbox (“vibratory movement”)]
[AltContent: arrow]


[AltContent: arrow][AltContent: textbox (“remote controller”)]


[AltContent: textbox (device/motor on interior of tube body)]
[AltContent: arrow]



  
Regarding claims 16 and 17, AliExpress makes obvious a communication system within the toy, as the toy is configured to connect with one or more computing devices “remote controller” in order to control the vibration and 10 speed mode of vibrations of the motor (see “Product Specification” and “Product Features” and title of product).  Regarding claim 18, a compartment would necessary in order to place the motor/device on the interior of the tube body as shown in the image above.  
16.	Claims 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “AliExpress” 2019 (see attached url in Notice of References Cited) in view of “Lovetoy” 2019 (see attached url in Notice of References Cited; “Questions” section dating back to 11 August 2019).  Regarding claims 4 and 19, AliExpress discloses the invention as claimed, see rejection supra; however AliExpress fails to disclose that the sex toy further comprises a garment, the garment connected to the tube body.  Lovetoy discloses a sex toy, for unisex use, comprising an elongated tube body having a O-ring attached at one end thereof for providing stability to the tube body and placement against the user, and further comprising an undergarment attached to the tube body via the O-ring, the undergarment further comprising a waistband, the waistband and O-ring for added strength and support when using the tube body (see product description).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an undergarment as taught by Lovetoy, to a sex toy as suggested by AliExpress, as AliExpress recognizes the need to stabilize a tube body against a user and Lovetoy discloses that incorporation of an undergarment provides further strength and support, in addition to the ability to afford a user discretion and unisex use (see product description).  Regarding claim 20, and absent any further description of “a suction device,” the phallic portion (denoted by measurements of 4.0 cm in diameter and 14-17 cm in length in the images of AliExpress above) of the elongated hollow tube body is considered to be a suction device as its silicone composition makes the phallic portion difficult to remove due to suction created during removal (see “Specification”, “Product Features” and “Customer reviews” of AliExpress).  The suction device (phallic portion) of AliExpress is controllable by the remote controller in order to provide 10 speed mode of vibrations of the motor located in the tip of the phallic portion (see images above; “Product Specification” and “Product Features” and title of product).
Double Patenting
17.	Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791